Citation Nr: 1453341	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-46 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for keloids on the scalp and chest.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986, August 1994 to September 1994, and November 2003 to December 2004, with additional service in the Air Force Reserves through March 2008.

This matter came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  

The Veteran testified before the undersigned at a September 2012 hearing (Travel Board hearing) in Chicago, Illinois.  A transcript of the hearing has been associated with his claims folder.

In April 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's April 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using the Virtual VA paperless processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDING OF FACT

Keloids on the scalp and chest did not have their clinical onset in service and are not otherwise related to active duty.  



CONCLUSION OF LAW

Keloids on the scalp and chest were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claim of service connection for a skin disability, the RO sent to him a letter dated in October 2008 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed condition and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the October 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.  

The Veteran's service treatment records (STRs) are unavailable.  A Formal Finding on the Unavailability of Service Treatment Records was completed in February 2009.  In April 2009, the National Personnel Records Center (NPRC) informed the Veteran that his military personnel records were also unavailable for review.  Where service treatment records are unavailable, there is a heightened obligation to explain our findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The appeal must be decided on the evidence of record and the Board's analysis has been undertaken with this heightened duty in mind.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence of record contains the Veteran's private and VA treatment records, lay statements, and argument from the Veteran's attorney on his behalf.  The Veteran has also submitted into evidence several extracted service treatment records.  The Board is unaware of any outstanding evidence or information that has not already been requested.  In April 2009, the Veteran was afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner offered an opinion and rationale as to the etiology of the Veteran's claimed skin disability.  A second examiner signed the opinion in agreement.  In May 2014, the second examiner provided an addendum opinion which clarified the April 2009 findings, as required by the Board's April 2014 remand instructions.  The Board acknowledges the Veteran's representative's arguments contained within the October 2014 informal hearing presentation (IHP).  In doing so, the Board finds that the examiner was a medical doctor (M.D.) and provided reasoned opinions with reference to the Veteran's relevant medical history and his reported symptoms.  There is no indication that the opinion or rationale is inadequate or somehow faulty.  

The Board finds that the April 2014 remand instructions have been substantially complied with.  See Stegall, 11 Vet. App. 268 (Board remand orders require substantial, not strict, compliance).  An addendum opinion was obtained as to the etiology of the Veteran's claimed skin disability to specifically determine whether the Veteran's keloids of the scalp and chest are related to his diagnoses and treatment of PFB during active duty.  

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's hearing, the issue on appeal was identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Analysis 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident occurring during such training.  38 U.S.C.A. § 101(2), (24); 38 C.F.R.        § 3.6(a).  In other words, service connection is available for diseases or injuries incurred in or aggravated by ACDUTRA and injuries incurred in or aggravated by INACDUTRA (including an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he has keloids of the chest and scalp that had their onset in service. 

As noted above, the Veteran's service treatment records are unavailable.  See the February 2009 Formal Finding of Unavailability.  However, the Veteran has supplemented the record with extracted service treatment records.  Such records show that in July 1984, the Veteran was given a shaving waiver.  In September 1984, the Veteran again was given a shaving waiver and noted to have had PFB nodules.  The physician made a notation that "patient shaved too close" and was "reinstructed on shaving techniques."  The Veteran was given a profile for shaving for four weeks.  In January 1985, the Veteran was noted to have had pseudofolliculitis barbae (PFB) and requested a one year shaving waiver.  A February 1986 record reflects such shaving waiver.  

Treatment records during the Veteran's time in the Reserves include an August 1990 treatment record showing that the Veteran had been "having PFB for years" and needed to renew his shaving waiver.  Also, an April 1996 report of medical examination and a March 2001 private treatment record reflect treatment for a keloid on the back of his head and chest.  

Post-service treatment records show that the Veteran presented for VA treatment of his keloids in November 2002.  An October 2008 VA treatment record references the April 1996 report of medical examination, noting that the Veteran was seen by a dermatologist who had diagnosed him with a keloid on his scalp and chest.  The Veteran further reported that the keloid on his scalp started as a bump in 1984 and the one on his chest was a lesion, which he scratched approximately during the same time period.  He also stated that he was previously followed by an outside dermatologist who treated him with corticosteroid injections, prescription solution, and a topical cream.  The Veteran indicated that the lesions were previously itchy, but were asymptomatic since his last corticosteroid injection in September 2008.  A January 2012 VA treatment record reflects the Veteran's history of occipital keloids.  He was prescribed topical medication.

The Veteran was afforded an April 2009 VA skin examination in connection with his claim.  He was diagnosed with an inflamed keloid on his posterior scalp and a keloid on his chest.  The dermatologist opined that there is at least a 50 percent chance that the Veteran's treatment of keloids is related to the Veteran's in-service treatment of keloids.  In support of her opinion, the examiner referred to the aforementioned April 1996 report of medical examination and instead, noted the date as April 1986; finding that the Veteran was diagnosed with keloids during active duty.  

In June 2009, the Veteran submitted a copy of a June 1988 Memorandum from the Department of the Air Force (Memorandum), entitled "Management of Pseudofolliculitis Barbae," which indicated that "PFB has been called many different names, such as acne keloids," and discussed the recommendation of shaving waivers.

At the September 2012 hearing, the Veteran testified that prior to entering service, he did not have a history of shaving every day and was required to do so once he arrived in the Air Force.  He stated that he began to experience a painful skin reaction to shaving and presented himself to medical personnel for treatment.  He testified to having a waiver of daily shaving during his period of active duty.  He testified that he continued to have outbreaks of PFB and did not shave daily because of that.  He asserted that the keloid scars on his chest and scalp were residuals of the PFB he had while in service and that he was unaware that he should have filed a claim for PFB as the underlying condition of his keloid scars. 

In a May 2014 addendum opinion, as required by the Board's April 2014 remand, the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner explained that after reviewing the Veteran's claims file in VBMS, the Veteran's lay testimony given during the September 2012 Board hearing, and the literature of record, he did not find a clearly documented current diagnosis of PFB.  The examiner further noted that during the April 2009 VA examination, the Veteran was diagnosed with an inflamed keloid of the posterior scalp and the chest.  There was no PFB or skin condition of the beard area.  The examiner explained that PFB is "a facial skin disease in some men who have curly hair and very sensitive skin.  After a hair has been shaved, it begins to grown back.  Curly hair tends to curl into the skin instead of straight out of the follicle, leading to an inflammation reaction." 

The examiner additionally opined that it was not as least as likely as not that the Veteran's keloids were related to service.  He reasoned that there were no clearly documented keloids of the scalp and chest in service.  

The examiner lastly opined that it is not likely that the Veteran's keloids are related to PFB.  He explained that PFB is a condition found in the beard area of the face.  The examiner referred to the April 2009 VA examination which showed that the Veteran did not have any lesions in the beard area or on any part of the face, so he did not have a diagnosis of PFB.  The examiner concluded that the Veteran's keloids of the scalp and chest are not related to PFB, since a skin disease of the face would not cause a skin disease of the scalp and chest.

While the record does reflect a diagnosis of keloids on the chest and scalp, this was first found several years after service and has not been related to any incident in service.  There is no evidence showing that the onset of keloids on the chest or scalp was during a period of active duty service or ACDUTRA.  The May 2014 examiner opined that the Veteran's current keloids of the scalp and chest are not related to his in-service diagnosis of PFB; noting that PFB is a skin disease of the face and would not be related to skin disease of the scalp and chest.  

The Board has considered the Veteran's statements asserting a nexus between his currently diagnosed keloids of the chest and scalp and his treatment of PFB during active duty service.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that skin disorders on one part of the body may lead to skin disease in other parts of the body is plausible, therefore, the Veteran's testimony that his keloids on the scalp and chest are related to his in-service PFB has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  He has also submitted a document noting that PFB has been called acne keloids among other names.  Not all competent evidence is of equal value.  The Board finds the 2014 VA examination addendum opinion more probative than the Veteran's statements.  The examiner is a medical professional and was able to review the overall record, including the literature cited by the Veteran, his clinical history and his opinions.  

The April 2009 examination is good evidence for the purpose of identifying disability, however, it attributes disability to service by mistakenly indicating that disability had its onset in 1986 (inservice) when the correct date was 1996.  In view of this inaccuracy, it is not credible evidence regarding etiology.  The May 2014 VA examiner opined that the Veteran's keloids on the scalp and chest are not related to service.  This followed a review of the claims file, discussion of the evidence, examination of the Veteran, and included a rationale for the opinion.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or misstated any relevant fact. Therefore, the 2014 opinion is highly probative.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995) (the opinion of a physician that is based on a review of the entire record is of greater probative value than an opinion based solely on the veteran's reported history).  Finally, the record does not contain other medical evidence suggesting that any current keloids of the chest and scalp can be attributed to the Veteran's active service.

While the Veteran has indicated that pertinent disability was present since service and continued since that time, keloids are not chronic diseases that may be presumed to have been incurred in service.  Continuity of symptoms without other evidence of pertinent disability in service is not dispositive.  The preponderance of the evidence is against the service connection claim keloids on the scalp and chest; there is no doubt to be resolved; and service connection is not warranted.  Gilbert, 1 Vet. App. at 57-58. 


ORDER

Service connection for keloids on the scalp and chest is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


